UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 8, 2014 BREITLING ENERGY CORPORATION (Exact name of registrant as specified in its charter) Nevada 001-50541 88-0507007 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1910 Pacific Avenue, Suite 12000, Dallas, Texas (Address of principal executive offices) (zip code) Registrant’s telephone number, including area code: (214) 716-2600 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240. 13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. At the Annual Meeting of Stockholders held July 8, 2014, stockholders (a) elected five directors to hold office until the 2015 annual meeting of stockholders (Proposal No. 1), (b) approved, in an advisory (non-binding) vote, the Company's Executive Compensation (Proposal No. 2), (c) approved holding the advisory vote on executive compensation once every three years (Proposal No. 3), and (d) approved the adoption of the Breitling Energy Corporation 2014 Stock Incentive Plan (Proposal No. 4). No vote was taken on the ratification of the appointment of Rothstein Kass as the Company’s independent accountants for the fiscal year ending December 31, 2014, since Rothstein Kass submitted its resignation prior to the meeting. The vote tabulation follows for each proposal: Proposal No. 1. Election of Directors. For Withhold Broker Non-Vote 1.Chris A. Faulkner 2.Jeremy S. Wagers 3.Jonathan S. Huberman 4.Richard H. Mourglia 5.Chris E. Williford Proposal No. 2. Vote, on an advisory and non-binding basis, on the compensation of the Company's named executive officers for fiscal year 2013. For Against Abstain Broker Non-Vote Proposal No. 3. Vote, on an advisory vote to determine the frequency of the advisory vote on compensation of our named executive officers. Three Years Two Years One Year Abstain Broker Non-Vote Approval of the Breitling Energy Corporation 2014 Stock Incentive Plan. For Against Abstain Broker Non-Vote 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: July 8, 2014 Breitling Energy Corporation By: /s/Chris A. Faulkner Name: Chris A. Faulkner Title: CEO 3
